Fourth Court of Appeals
                               San Antonio, Texas
                                      April 17, 2015

                                   No. 04-15-00064-CV

                IN THE INTEREST OF K.R.E.T., ET AL CHILDREN,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02260
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER

       The appellant's motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before May 4, 2015.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court